Order of the Supreme Court, New York County, entered September 15, 1975, granting plaintiffs motion for summary judgment and striking the answer with its counterclaim and providing for judgment for plaintiffs, unanimously reversed, on the law, and the motion denied. Appellant shall recover of respondents $60 costs and disbursements of this appeal. In this action for breach of contract for the purchase of equipment plaintiffs-respondents seek to recover sums paid by them on account and retained by defendant-appellant. Defendant, contending plaintiffs were guilty of the breach, counterclaimed for loss of profits. Among the issues, there appear to be questions of fact concerning whether plaintiffs were required to make a down payment of $45,500 and complete certain financing arrangements by November 15, 1969 as conditions precedent to delivery. Concur—Stevens, P. J., Markewich, Birns and Lane, JJ.